 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ALONSO BAUTISTA, JR.,             )        NO. CV 18-740-FMO (KS)
11                                     )
                  Plaintiff,
12         v.                          )
                                       )        ORDER ACCEPTING FINDINGS AND
13                                     )        RECOMMENDATIONS OF UNITED
     CITY OF GLENDALE, et al.,         )        STATES MAGISTRATE JUDGE
14
                     Defendants.       )
15
     _________________________________ )
16
17
18        Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended Complaint, all
19   of the records herein, and the Report and Recommendation of United States Magistrate Judge
20   (“Report”). The time for filing Objections to the Report has passed, and no Objections have
21   been filed with the Court. Having completed its review, the Court accepts the findings and
22   recommendations set forth in the Report. Accordingly, IT IS ORDERED that:
23        (1) the Motion is GRANTED in part and DENIED in part;
24        (2) Plaintiff’s Fourteenth Amendment claim against Defendant Lindner related
25            to the impound and towing fees is DISMISSED;
26        (3) Plaintiff’s Objection is OVERRULED;
27        (4) Plaintiff’s request for sanctions is DENIED; and
28
 1      (5) Defendant Lindner shall file an Answer as to the two remaining Fourth
 2            Amendment unlawful seizure claims in Count 2 within 14 days of this
 3            Order.
 4
 5   DATED:      June 21, 2019                        _________________/s/_____________
 6                                                         FERNANDO M. OLGUIN
                                                      UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
